Title: Thomas Jefferson’s Conveyance of Part of Shadwell to Thomas Jefferson Randolph, 26 March 1813
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          This indenture made on the 26th day of March one thousand eight hundred & thirteen, between Thomas Jefferson of Monticello in the county of Albemarle on the one part, and Thomas Jefferson Randolph, his grandson of the same place and county on the other part witnesseth that the said Thomas Jefferson in consideration of the affection he bears to his said grandson Thomas Jefferson Randolph, & of the sum of one Dollar to him in hand paid, hath given granted bargained & sold unto the said Thomas Jefferson Randolph all that part of his tract of land called Shadwell in the same county which lies north of a line beginning on the river where it is nearest to the freestone quarry last opened (which quarry may be by guess twenty or thirty poles above the
			 pier-head) and running thence round the quarry so as to include the same, & from it’s upper side downwards to a point ten poles inland from the sd pierhead, thence downwards parallel to the
			 canal
			 & always ten poles from it to the Shadwell spring branch opposite to the great mill, thence downwards parallel with the river and always ten poles from it
			 to the first deep gully aboutbelow the mill & down that gully to the
			 river, which grounds South of the said line are reserved for the convenience of the Shadwell mills, as is also a convenient breadth for a road from the beginning above mentioned upwards along the river bank to the Lego line, and from the ending at the gulley downwards along the river bank to the Edgehill line; which parcel North of the sd reserves, & intended to be conveyed by these presents is supposed to contain about three hundred & seventy five acres, be the same more or less,
			 the whole tract being held for four hundred acres. to have & to hold the sd parcel of land north of the sd reserves to him the sd Thomas Jefferson Randolph and his heirs until a better provision shall be made for him out of the other estate of the sd Thomas Jefferson, on which event the estate hereby conveyed is to cease & determine, and revert ipso facto to the sd Thomas Jefferson & his heirs. In witness whereof he has hereto set his hand & seal on the day & year above written.
          Th: JeffersonSigned, sealed}E Bacon aug. 13& delivered inHugh Chisholm 22 Oct. 1814 presence ofPr Carr aug 13 
        